Order, entered December 6, 1962, unanimously affirmed, with $30 costs and disbursements to plaintiff-respondent. We agree with Special Term that the provisions of former Civil Practice Act (see § 1518 [subd. 9-a]) did not authorize the taxation by the defendant of the fees paid and loss of interest incurred in connection with the deposit of funds with the City Treasurer to secure a stay of execution. We do not reach the question of whether either of such items would be taxable as disbursements under CPLR 8301 (subd. [a], par. 12). Concur — Breitel, J. P., Yalente, McNally, Stevens and Eager, JJ, [38 Misc 2d 574.]